Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final action for application number 17/258,042 in response to an original application filed on 01/05/2021. Claims 1 – 18, 20 and 21 are currently pending and have been considered below. Claim 19 has been cancelled. Claims 1, 14 and 118 are an independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sony et al. (Discussion on NR-PBCH Reference Sequence Design, 3GPP draft R1-1708256, vol. RAN WG1, no. Hangzhou; 14 May 2017) in view of CATT et al. (SS Burst Set Composition and SS Block Configuration, 3GPP TSG RAN WG1 NR Ad Hoc#2, R1-1710023).

Regarding claims 1, 14 and 18, a method implemented at a receiver device, the method comprising: 
determining a first channel estimation of demodulation reference signal, DMRS, from a transmitter device, [Given the proximity of the NR-SSS to the NR-PBCH, adopting the same number of antenna ports and transmission scheme for NR-PBCH as NR-SSS would allow NR-SSS to be used by the UE as channel estimation reference symbols for the decoding of NR-PBCH. If this were the case, then DMRS design for NR-PBCH can be optimized to maximize the resources available for carrying the minimum system information in the NR-PBCH, Sony et al., (Page 1, last paragraph), (page 3, first paragraph)], 
 determining a second channel estimation of one or more synchronization related reference signals from the transmitter device, [Given the proximity of the NR-SSS to the NR-PBCH, adopting the same number of antenna ports and transmission scheme for NR-PBCH as NR-SSS would allow NR-SSS to be used by the UE as channel estimation reference symbols for the decoding of NR-PBCH. If this were the case, then DMRS design for NR-PBCH can be optimized to maximize the resources available for carrying the minimum system information in the NR-PBCH, wherein Sony et al. teaches using both NR-SSS and DMRS for channel estimation, Sony et al., (Page 1, last paragraph), (page 3, first paragraph)], 

Sony et al. fails to explicitly teach determining a final channel estimation of a broadcast channel from the transmitter device based at least on the first and second channel estimations,
CATT et al. teaches since PBCH occupies twice the BW of PSS/PSS, the channel estimation results from SSS could only assist the channel estimation for the overlapped frequency part of PBCH but not other area. The channel estimation from the self-contained DMRS of PBCH would be the primary channel estimation for demodulation with some assistance from the channel estimation results from SSS, (Page 2, Option 2),
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Sony et al. by determining a final channel estimation of a broadcast channel from the transmitter device based at least on the first and second channel estimations, (CATT et al., Page 2, Option 2), in order to obtain an integrated channel estimation. 

Regarding claims 2 and 15, the method wherein the receiver device is a base station and the transmitter device is another base station, [Sony et al., Page 3, line 1, UE adopts channel estimation], 
and wherein the broadcast channel is physical sidelink broadcast channel, PSBCH, [the NR-PSS, NR-SSS and NR-PBCH of a single SS burst will occur in consecutive OFDM symbols. The number of antenna ports for NR-SSS has been agreed to be one. Number of antenna ports and transmission schemes for NR-PBCH are still to be agreed, [See Page 1, last paragraph]. 

Regarding claims 3 and 16, the method wherein the receiver device is a terminal device and the transmitter device is a base station, [Sony et al., Figures 1 and 2, wherein the communication could be two base stations or a base station a User Equipment], 
and wherein one or more synchronization related reference signals are at least one of primary synchronization signal, PSS, and secondary synchronization signal, SSS, [Sony et al., Page 1, “discussion 2”, the NR-PSS, NR-SSS and NR-PBCH of a single SS burst occurs in consecutive OFDM symbols], 
and wherein the broadcast channel is physical broadcast channel, PBCH, [Sony et al., Page 1, “discussion 2”, the NR-PSS, NR-SSS and NR-PBCH of a single SS burst occurs in consecutive OFDM symbols].

Regarding claims 4 and 17, the method wherein the PSS, the SSS and the PBCH are contained in a signal block for cell searching, [Sony et al., Page 1, “discussion 2”, the NR-PSS, NR-SSS and NR-PBCH of a single SS burst occurs in consecutive OFDM symbols]. 

Regarding claims 5 and 20, the method wherein the signal block for cell searching is a synchronization signal block, SSB, in new radio, NR. [Sony et al., Page 1, “discussion 2”, the NR-PSS, NR-SSS and NR-PBCH of a single SS burst occurs in consecutive OFDM symbols].




Allowable Subject Matter
Claims 6-13 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478